MEMORANDUM ***
Ambrocio Huber-Carlon and Maricela Hernandez-Nolasco, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ order dismissing their appeal of the Immigration Judge’s order denying their application for cancellation of removal because they failed to demonstrate “exceptional and extremely unusual hardship” to a qualifying relative under 8 U.S.C. § 1229b(b)(l)(D).
*917We lack jurisdiction to review this petition. See 8 U.S.C. § 1252(a)(2)(B)(i); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
We deny as moot petitioners’ motion for stay of removal pending decision of this Court.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.